Fourth Court of Appeals
                                San Antonio, Texas
                                      March 14, 2018

                                   No. 04-17-00800-CV

                   IN THE INTEREST OF M.A.G. and Z.A.G., Children

                 From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2017FLI001815C3
                       Honorable Victor Villarreal, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. Appellant is indigent; no costs are taxed against Appellant in this appeal.

       It is so ORDERED on March 14, 2018.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court